ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Daniel A. Davis has committed unprofessional conduct including misappropriation of guardianship funds, filing of untimely and false accountings, failure to file fiduciary tax returns for the guardianship, misappropriation of clients’ trust funds and improper loans of those funds, misappropriation of yet another client’s funds and improper loan activities from that client, and neglect of other client matters entrusted to him, including failure to communicate with those clients; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend disbarment as an appropriate sanction for respondent’s admitted-to misconduct; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Daniel A. Davis is disbarred from the practice of law. The Director is awarded costs and disbursements in the amount of $750.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice